PCIJ_AB_47_InterpretationMemelStatute_GBR-FRA-ITA-JPN_LTU_1932-06-24_JUD_01_PO_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

 

INTERPRETATION DU STATUT
DU TERRITOIRE DE MEMEL

 

 

ORDONNANCE DU 24 JUIN 1932
XXVme SESSION

1932

XXVth SESSION
ORDER OF JUNE 24th, 1932

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

1932.
Le 24 juin.
Réle général
n° 47.

1932.

June 24th.

General list:
No. 47.

INTERPRETATION OF THE STATUTE
OF THE MEMEL TERRITORY
243

PERMANENT COURT OF INTERNATIONAL JUSTICE

| 1932.
TWENTY-FIFTH SESSION. gone Ae
. No. 50.

June 24th, 1932.

INTERPRETATION OF THE STATUTE
OF THE MEMEL TERRITORY
(PRELIMINARY OBJECTION)

Convention of May 8th, 1924, concerning Memel, Article 17:
jurisdiction of the Council of the League of Nations and of the
Court; is the jurisdiction of the Court conditional on prior con-
sideration of the dispute by the Council ?

JUDGMENT.

Before: M. GUERRERO, Vice-President, acting as President;
Mr. Ketitoce, Baron ROLIN-JAEQUEMYNS, Count
RosTWwoRowsk!I, MM. FROMAGEOT, DE BUSTAMANTE,
ALTAMIRA, ANZILOTTI, Urrutia, ADATCI, Sir CECIL
Hurst, MM. Scuiicxinc, NEGUIESCO, Jhr. van
Eysinca, M. Wane, Judges; M. RÔMER'IS, Judge
ad hoc. .

4
INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY 244

In the case concerning the interpretation of the Statute of
the Memel Territory, |

Between

the Government of His Britannic Majesty in the United
Kingdom of Great Britain and Northern Ireland, represented
by Sir William Malkin, K.C., K.C.M.G., CB. ;

the Government of the French Republic, represented by
M. J. Basdevant, Legal Adviser to the Ministry for Foreign
Affairs, Professor at the Faculty of Law of Paris, as Agent,
and by M. Charguéraud, Assistant Legal Adviser to the
Ministry for Foreign Affairs, as Assistant Agent ;

the Government of His Majesty the King of Italy, repre-
sented by H.E. M. Massimo Pilotti, First President of a
Court of Appeal, Legal Adviser to the Royal Ministry for
Foreign Affairs, and by H.E. Count Senni, Envoy Extra-
ordinary and Minister Plenipotentiary of Italy at The Hague ;
the Government of His Majesty the Emperor of Japan,
represented by H.E. M. Matsunaga, Envoy Extraordinary
and Minister Plenipotentiary of Japan at The Hague;

and

the Government of the Republic of Lithuania," represented
by H.E. M. Venceslas Sidzikauskas, Envoy Extraordinary and
Minister Plenipotentiary of Lithuania in London, .

The Court,
composed as above,

delivers the following judgment
upon a preliminary objection filed by the Lithuanian
Government :

By an application instituting proceedings, filed with the
Registry of the Court on April rth, 1032, in accordance
with Article 40 of the Statute and Article 35 of the Rules
of Court, the Governments of His Britannic Majesty in the
United Kingdom of Great Britain and Northern Ireland, of
the French Republic, of His Majesty the King of Italy and
of His Majesty the Emperor of Japan, brought before the

5
INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY 245

Permanent Court. of International Justice a suit against the
Government of the Lithuanian Republic in respect of a differ-
ence of opinion as to whether certain acts of the latter
Government are in conformity with the Statute of the Memel
Territory annexed to the Convention of May 8th, 1924, con-
cerning Memel;

In the application, the Applicant Powers stated the sub-
ject of the dispute in the following terms:

“May the Court be pleased: ....
To decide...

(x) whether the Governor of the Memel Territory has the
right to dismiss the President of the Directorate ;

(2) in the case of an affirmative decision, whether this
right only. exists under certain conditions or in certain cir-
cumstances, and what those conditions or circumstances are ;

(3) if the right to dismiss the President of the Directorate is
admitted, whether such dismissal involves the termination of
the appointments of the other members of the Directorate ;

(4) if the right to dismiss the President of the Directorate
only exists under certain conditions or in certain circumstances,
whether the dismissal of M. Bôttcher, carried out on
February 6th, 1932, is in order in the circumstances in which
it took place ;

(5) whether, in the circumstances in which it took place,
the appointment of the Directorate presided over by
M. Simaitis is in order;

(6) whether the dissolution of the Diet, carried out by the
Governor of the Memel Territory on March 22nd, 1932, when
the Directorate presided over by M. Simaitis had not received
the confidence of the Diet, is in order.”

As the Court included, upon the Bench, judges of the
nationality of the Applicant Powers but no judge of Lithua-
nian nationality, the Lithuanian Government availed itself
of its right under the terms of Article 31 of the Statute to
appoint a judge ad hoc.

By an Order dated April 16th, 1932, the President of the
Court—the latter not being then in session at the time—
fixed the dates for the presentation of the documents in the
written procedure; the last date upon which the Lithuanian
Government was to be allowed to present its Counter-Case
was fixed as May 30th, 1932. This document was only :

6
- INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY 246

filed on May 31st, 1932; but the President, on that date,
decided, under Article 33 of the Rules of Court, that it was
to be considered as valid.

By a document filed at the same time as its Counter- .
Case, the Lithuanian Government. objected that the Court
had no jurisdiction to deal with points 5 and 6 of the Applica-
tion mentioned above. This document concluded by asking
the Court

“To declare that it has no jurisdiction to give a decision,
at the present stage of the proceedings, upon points 5 and 6
of the application presented to the Court on April 11th, 1932,
by the Representatives of His Britannic Majesty in the United
Kingdom of Great Britain and Northern Ireland, of the French
Republic, of His Majesty the King of Italy and of His Majesty
the Emperor of Japan”.

By an Order dated June ist, 1932, the President of the
Court—the latter though in’ session not being so constituted
that it could deal with the present case—, having decided that
the said document fulfilled the requirements of Article 38
of the Rules of Court as to form, and acting in accordance
with that Article, fixed June 13th, 1932, as the last date
upon which the Applicant Powers in the case relating to
the interpretation of the Statute of Memel might present
a written statement of their observations and submissions upon :
the preliminary objection raised by the Lithuanian Government.

This statement, which was filed on June roth, 1932, con-
cluded as follows:

“The Applicant Powers therefore consider that the argu-
ments advanced by the Lithuanian Government in support of
its preliminary objection are unfounded, and they accordingly
ask the Court to overrule it.”

At public hearings held on June r4th and 1r5th, 1932, the
Court heard oral observations upon the Lithuanian Govern-
ment’s objection by H.E. M. Sidzikauskas, Agent of the Lithua-
nian Government, and by M. Charguéraud, Assistant Agent
of the French Government, speaking on behalf of all the
Applicant. Powers.

Such are the circumstances in which, the submission being
in all respects regular, the Court is now called upon to give
judgment.
INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY 247

*
* *

The Lithuanian Government has founded its preliminary
objection upon Article 17 of the Convention of May 8th,
1924, concerning Memel; this Article is worded as follows:

“The High Contracting Parties declare that any Member
of the Council of the League of Nations shall be entitled
to draw the attention of the Council to any infraction of
the provisions of the present Convention.

In the event of any difference of opinion in regard to
questions of law or of fact concerning these provisions
between the Lithuanian Government and any of the
Principal Allied Powers members of the Council of the
League of Nations, such difference shall be regarded as a
dispute of an international character under the terms of
Article 14 of the Covenant of the League of Nations.
The Lithuanian Government agrees that all disputes of
this kind shall, if the other Party so requests, be referred
to the Permanent Court of International Justice. There
shall be no appeal from the Permanent Court’s decision,
which shall have the force and value of a decision
rendered in virtue of Article 13 of the Covenant.”

The Lithuanian Government in its Counter-Case of May 26th,
1932, contends that

“the two paragraphs of Article 17 relate to two distinct phases
of one and the same procedure, and that, accordingly, all
disputes, before being referred to the Court, must be submitted
to the Council for examination. As this condition has not been
observed by the Applicant Powers in regard to questions 5
and 6 of their application, the Lithuanian Government has
felt obliged to raise a preliminary objection, in accordance
with Article 38 of the Rules of Court, and to request the
Court to decide that, at present, it has no jurisdiction to pass
upon questions 5 and 6”.

In the preliminary objection also dated May 26th, 1932,
the Lithuanian Government summarizes its standpoint as
follows :

“Thus it must be concluded that paragraph 2 of Article 17
of the Convention of Memel regards recourse to the Permanent
Court of International Justice as a procedure only to be
employed after a failure of the procedure before the Council

8
INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY 248

‘of the League of Nations, under paragraph x of the same
Article 17.”

On the other hand, the four Applicant Powers consider
that the procedure referred to in the first paragraph of Arti-
cle 17, and that referred to in its second paragraph, are two
separate proceedings; and that a matter may properly be
submitted to the Court under paragraph 2 even though it
has. not previously been brought before the Council of the
‘League of Nations, as is the case here with regard to
questions 5 and 6.

The judgment which the Court has to deliver on the pre-
liminary objection of the Lithuanian Government constitutes
an interpretation of Article 17 of the Convention of Paris
of May 8th, 1024. |

It should be noted, in the first place, that the proceedings
before the Council, contemplated by paragraph 1 of Article 17,
‘are quite different from the judicial proceedings before the
Court to which the second paragraph of Article 17 relates.
If proceedings before the Council are to be a condition pre-
cedent to proceedings before the Court, the intention of the
contracting Parties to stipulate such a condition must be
clearly established.

But it is to be observed that there is nothing in the text
of Article 17 to show that it was the intention of the Parties
to make proceedings before the Council a condition precedent
to proceedings before the Court.

The actual text of Article 17 shows that the two proce-
dures relate to different objects. The object of the procedure
before the Council is the examination of an “infraction of
the provisions of the Convention”, which presupposes an act
already committed, whereas the procedure before the Court
is concerned with “any difference of opinion in regard to
questions of law or fact”. Such difference of opinion may
arise without any infraction having been noted. It is true
that one and the same situation may give rise to proceedings
either before the Council under the first paragraph, or before
the Court under the second; but that will not always be
the case, and this suffices to prove that the two procedures
are not necessarily connected with one another.
INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY 249

To this distinction by reason of their objects, Article 17
of the Convention of May 8th, 1924, adds a distinction with
regard to those who may initiate the proceedings. While
any Member of the Council of the League of Nations may
institute proceedings before the Council under paragraph 1 of
‘ Article 17, proceedings before the Court under paragraph 2
may only be initiated by one of the Principal Allied Powers,
Member of the Council of the League of Nations.

If the principle of the unity of the proceedings were to be
adopted, it would follow that a case could not be proceeded
with before the Court, under paragraph 2 of Article 17, if it
had been brought before the Council, under paragraph 1, by
a Member of the Council other than one of the Principal
Allied Powers which signed the Convention.

Moreover, the Agent for the Lithuanian Government has
thought to find arguments in support of his contention in
the close connection which, according to him, exists between the
two paragraphs of Article 17 as the result of the use in
the second paragraph of the words ‘‘these provisions’, which
refer to the words “provisions of the present Convention”
in the first paragraph—and also in the history of the text
of the Article.

As regards the first of these arguments, the Court is unable
to regard it as of sufficient weight to justify the conclusion
that the contracting Parties regarded proceedings before
the Council as a necessary preliminary to proceedings before the
Court. In view of the context, the words “these provisions”
simply indicate that the provisions of which the interpreta-
tion may give rise under the second paragraph to pro-
ceedings before the Court, are the same as:those to any
infraction of which the attention of the Council may be
called under paragraph 1.

As regards the arguments based on the history of the text,
the Court must first of all point out. that, as it has con-
stantly held, the preparatory work cannot be adduced to
interpret a text which is, in itself, sufficiently clear. The
Court is, moreover, of opinion that the history of Article 17
of the Convention provides no material which conflicts with
the interpretation of the terms of the Article standing by
themselves.

10
INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY 250

The arguments based on the history of the text which
are adduced by the Lithuanian Government may be sum-
marized as follows:

(x) the word “further”, which appears in the jurisdictional
clauses inserted in treaties for the protection of Minorities
or in Minority articles in certain Peace Treaties, does not
appear in paragraph 2 of Article 17 of the Memel Con-
vention ;

(2) following the negotiations which took place in 1923, at
Paris, between the Committee of the Conference of Ambas-
sadors and the Lithuanian delegation, a compromise is said
to have been reached between the Parties, which was embo-
died in the present wording of Article 17 of the Memel
Convention; it is said that under this compromise recourse
to the Permanent Court of International Justice is only
open to the Principal Allied Powers, Members of the Council
of the League of Nations, after the Council has examined
the infraction of the Convention to which its attention has
been drawn by one of its Members.

In order to reply to these two arguments, the Court must
briefly trace the history of Article 17.

Article 17 was the outcome of a Lithuanian proposal, made
during the negotiations at Paris between the Conference of Ambas-
sadors and the representatives of Lithuania and of the Memel
Territory in order to frame an organic statute for the said
Territory, embodying the conditions under which the Principal
Allied Powers by a decision dated February 16th, 1923, had de-
clared their willingness to transfer to Lithuania the sovereignty over
the Memel Territory which Germany had ceded to those Powers.

The draft convention which the Lithuanian delegation
presented to the Conference of Ambassadors on April 11th,
1923, contained an Article 49, submitted as an alternative
proposal, the two paragraphs of which reproduced the
wording of paragraphs 2 and 3 of the jurisdictional
clause of the Treaties for the protection of Minorities, or
the Minority Clauses in certain Peace Treaties, with the
exception of two minor differences, purely of form, and the
omission of three groups of words. The text, in which these
three groups of words have been interpolated in square
brackets, is as follows:

2 It
INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY. 251

“Lithuania agrees.that any Member of the Council of the

League of Nations shall have the right to bring to the atten-
tion of the Council any infraction [or any. danger of infraction]
of the articles of the present Convention [, and that the Council
may thereupon take such action and give such direction as
it may deem proper and effective in the circumstances].
’ Lithuania further agrees that any difference of opinion as to
questions of law or fact arising out of these Articles between
the Lithuanian Government and any one of the Principal
Allied and Associated Powers, [or any other Power, a] Member
of the Council of the League of Nations, shall be held to be a
dispute of an international character under Article 14 of the
Covenant of the League of Nations. The Lithuanian Govern-
ment hereby consents. that any such dispute shall, if the
other Party thereto demands, be referred to the Permanent
Court of International Justice. The decision of the Permanent
Court shall be final and shall have the same force and effect
as an award under Article 13 of the Covenant.”

On August 8th, 1923, the Conference of Ambassadors
transmitted to the Prime Minister, Minister for Foreign Affairs
of Lithuania, a new text which appeared as Article 62. In
this Article the words ‘Lithuania agrees’ aré replaced by the
words “The High Contracting Parties declare”; the beginning
of paragraph 2—reproducing thenceforward the actual wording
of the beginning of the third paragraph of the declar-
ation of May rath, 1922, “concerning the protection of
Minorities in Lithuania’—is adapted to this wording; and,
lastly, the word ‘‘dispute” in paragraph 2 of Article 62 of the
draft is replaced by the word “difference”. It was at this
moment that the final form of the provision which subse-
quently became Article 17 of the Convention of May 8th,
1924, was fixed, except for the ‘‘s’” in the word. ‘‘members’’,
-which was added later.

In the light of this historical account, the omission of the
word ‘further’, which no longer served any. purpose, is
quite naturally explained by the evolution of the text, and
it’ is impossible to deduce from it the conclusion which the
Agent of the Lithuanian Government claims to draw therefrom.

As to the alleged compromise, the Lithuanian Government
contends that this compromise was effected when the Com-
mittee of the Conference of Ambassadors accepted the Arti-
cle 49 proposed as an alternative by the Lithuanian repre-

I2
INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY 252

sentatives. It is said that while on the one hand the Com-
mittee of the Conference of Ambassadors wished to reserve
to the Council of the League of Nations the right of final
decision of disputes as to the application of the Convention
concerning the Memel Territory, and while, on the other hand,
Lithuania wished in such cases to make the Permanent
Court of International Justice the arbitrator, Article 49 as
proposed by Lithuania and eventually accepted by the Com-
mittee of the Conference of Ambassadors provided for recourse
both to the Council and to the Court.

Even supposing that this constituted the conclusion of a
compromise, there is nothing in it which bears on the question
whether the Court may only be resorted to after the
. failure of proceedings before the Council of the League of
Nations. In fact, nothing in the history or in the successive
wordings of the texts affords any indication in this respect ;
nor has any proof of it been furnished by the Lithuanian
Agent in his oral arguments.

The Court has been unable to find any support for the
Lithuanian contention in the report of the Committee of
Jurists appointed by the Council of the League of Nations
on September 3rd, 1926 (Oficial Journal of the League of
Nations, 1926, p. 1424). The Lithuanian Government relies
in this connection on the French text of a passage in this
report, the English text of which is as follows:

“ce

. only in the case of a difference of opinion between the
Lithuanian Government and one of the Principal Allied Powers
members of the Council can such a dispute be brought before
the Court of Justice. The provision, therefore, does not
apply to a difference of opinion between any Members of the
Council other than one of the Principal Powers and the Lithua-
nian Government.” |

The Court, however, considers that, having regard to the
circumstances in which this report was submitted, this passage
relates exclusively to the question between what Parties a
difference of opinion must exist in order that it may be
brought before the Court under Article 17, paragraph 2, of
the Convention.

13
INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY 253

Furthermore, it observes that both the report of July 25th,
1923, of the above-mentioned Committee of the Conference
of Ambassadors (Documents diplomatiques, Question de Memel,
Publication of the Lithuanian Ministry for Foreign Affairs,
1923, Vol. I, p. 222) and the Rapporteur to the Council at
its meeting of February 20th, 1932 (Official Journal of the
League of Nations, 1932, p. 545), are in agreement with
the view maintained by the four Applicant Powers.

The Court desires to emphasize that nothing that. is said
in this judgment is to be regarded as prejudging in any way
the interpretation of the jurisdictional clause in treaties for
the protection of Minorities, or in the Minority provisions
of certain Peace Treaties; this clause does not apply in the
present case and has not been submitted to the Court.

FoR THESE REASONS,
The Court,
by thirteen votes to three,

overrules the preliminary objection raised by the Lithua-
nian Government ;

and reserves points 5 and 6 of the Application instituting
proceedings of April rrth, 1932, for judgment on the merits.

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this twenty-fourth
day of June, nineteen hundred and thirty-two, in six copies,
one of which shall be placed in the Archives of the Court
and” the others delivered to the Agents of the Government
of His Britannic Majesty in the United Kingdom of Great
Britain and Northern Ireland, the Government of the French
Republic, the Government of His Majesty the King of Italy,
the Government of His Majesty the Emperor of Japan and the
Government of the Republic of Lithuania.

(Signed) J. G. GUERRERO,
Acting-President.

(Signed) À. HamMarskjOLp,
Registrar.

14
INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY 254

Baron Rolin-Jaequemyns, Judge, declares that he is unable
to concur in the judgment given by the Court and, availing
himself of the right conferred on him by Article 57 of the
Statute, appends to the judgment the following dissenting
opinion.

Count Rostworowski, Judge, and M. Réomer’is, Judge ad
hoc, declare that they are unable to concur in the judgment
given by the Court and that they are in favour of upholding
the Lithuanian objection for the two cases in point (ques-
tions 5 and 6 of the application), in so far as these concern
infractions of the provisions of the Convention of Paris of
May 8th, 1924, and are covered by Article 17, paragraph I,
of that Convention. —

(Initialled) G.

J. G
(Initialled) A. H.

15
